Title: From James Madison to James Leander Cathcart, 30 June 1806
From: Madison, James
To: Cathcart, James Leander



Sir.
Department of State, June 30th. 1806.

Mr. Charles Gosozis, the bearer has undertaken to travel to Boston with the three domestics of the Tunisian Ambassador, as their interpreter.  He has been paid one hundred dollars, and if he is successful in carrying them all to Boston, he is to have seventy dollars more; Should he not succeed he is to have only fifty instead of Seventy dollars.  You will be pleased to pay him the one or the other sum, as the event may be and charge it in your account.  I am &c.

James Madison.

